                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                    CRIMINAL ACTION

VERSUS                                                      NO. 15-289

ANDRE DOMINICK, LISA VACCARELLA,                            SECTION: “B”(3)
AND DEBRA BECNEL

                           ORDER AND REASONS

     Considering the Government’s Motion in Limine to Exclude

Defendant Vaccarella’s Improper Expert Testimony (Rec. Doc. 251),

Defendant Vaccarella’s Consolidated Opposition to Government’s

Motion in Limine to Exclude Improper Experts’ Testimony (Rec. Doc.

324), and the Government’s Reply (Rec. Doc. 328),

     IT IS ORDERED that the motion is GRANTED to exclude expert

evidence that a defendant had or did not have an intent to commit

the crimes charged per F.R.E. 304(b) and U.S. v. Morin, 627 F.3d

985, 995 (5th Cir. 2010);

     IT IS FURTHER ORDERED that the motion is GRANTED to exclude

expert opinions that offer legal conclusions, as noted also in a

prior order at Rec. Doc. 459, U.S. v. Milton, 555 F.2d 1198, 1203

(5th Cir. 1977);

     IT IS FURTHER ORDERED that the motion is GRANTED to exclude

Najolia’s   and   Cook’s   “expert       opinions”   that   try   to   define

deliberate indifference or other legal standards; that try to state

whether anyone has or has not violated the law; that try to argue

any point of fact or law; tries to offer common sense conclusions;


                                     1
tries    to   accuse     the    Government      of   selective     or     bad   faith

prosecution; and tries to opine on the defendants or victim’s state

of mind.      We are not inclined to receive both of these witnesses

at trial, especially Najolia, in view of the obvious cumulative

and    substantially     same    “opinions.”         To   the    extent   allowable

under the F.R.E., defendants may submit admissible non-cumulative

expert     evidence    to      rebut    the   Government’s       admissible      non-

cumulative expert evidence – provided no offer shall be made of

any evidence in contravention of court orders.

        Violations of any court order, including this one, will

lead to the imposition of extreme sanctions. Prior to calling

pertinent witnesses to testify at trial, Counsel of record will

also    notify   their      witnesses    with   a    copy   of    this    and   prior

evidentiary related rulings along with the foregoing caution.

       New Orleans, Louisiana, this 2nd day of November, 2018.




                                        ___________________________________
                                        SENIOR UNITED STATES DISTRICT JUDGE




                                          2
